     Case 2:17-cv-09492-JCZ-DPC Document 165-3 Filed 06/17/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF LOUISIANA

DENISE A. BADGEROW,        * CIVIL ACTION NO. 2:17-cv-09492
                           *
on behalf of herself and a class of those
similarly situated,        * JUDGE JAY C. ZAINEY
                           *
                      Plaintiffs,
       v.                  * MAG. JOSEPH C. WILKINSON, JR.
                           *
REJ PROPERTIES, INC. D/B/A *
WALTERS MEYER TROSCLAIR &  *
ASSOCIATES, AND AMERIPRISE *
FINANCIAL SERVICES, INC.,  *
                Defendants *
****************************************************
                                 NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that Defendant, REJ Properties, Inc. d/b/a Walters, Meyer,

Trosclair & Associates, hereby submits for consideration its Motion for Taxation of Costs to the

Clerk of Court, United States District Court for the Eastern District of Louisiana, on July 10,

2019 at 9:00 o’clock a.m.

                                            Respectfully submitted:

                                            BREAZEALE, SACHSE & WILSON, L.L.P.

                                     By:    /s/ Eve B. Masinter
                                            E. FREDRICK PREIS, JR. (LA BAR #10704)
                                            EVE B. MASINTER (LA BAR #1218), T.A.
                                            CLAUDE F. REYNAUD, JR. (LA BAR #11197)
                                            MATTHEW M. MCCLUER (LA BAR #33970)
                                            First Bank & Trust Tower, Suite 1500
                                            909 Poydras Street
                                            New Orleans, LA 70112-4004
                                            Telephone: (504) 619-1800
                                            Fax: (504) 617-7928
                                            Email: Fred.Preis@bswllp.com
                                            Email: Eve.Masinter@bswllp.com
                                            Email: Claude.Reynaud@bswllp.com
                                            Email: Matthew.McCluer@bswllp.com
                                            Attorneys for REJ Properties, Inc. d/b/a Walters,
                                            Meyer, Trosclair & Associates
                                                                                         265323.1
